Exhibit 10.2

 

JOINDER AND REAFFIRMATION AGREEMENT

 

JOINDER AND REAFFIRMATION AGREEMENT, dated as of October 2, 2017 (this
“Agreement”), among IAC/InterActiveCorp, a Delaware corporation (the “Existing
Borrower”), IAC Group, LLC, a Delaware limited liability company (the “Successor
Borrower”), each of the subsidiaries of the Borrower set forth on Schedule 1
hereto (the “Reaffirming Parties”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders under the
Credit Agreement referred to below and as collateral agent (the “Collateral
Agent”) for the Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
December 21, 2012, as amended and restated as of October 7, 2015, as amended as
of December 14, 2016 and as further amended as of September 25, 2017 (as may be
further amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Existing Borrower, the Lenders,
the Administrative Agent and the other parties thereto;

 

WHEREAS, pursuant to the Contribution and Assignment and Assumption Agreement,
dated as of the date hereof, between the Existing Borrower and the Successor
Borrower and attached as Exhibit A hereto, the Existing Borrower has contributed
to the Successor Borrower the assets set forth therein, including the equity
interests in all or substantially all of the Existing Borrower’s direct
subsidiaries (except IAC FinanceCo, Inc.), cash, and certain intercompany
receivables (the “Contribution”);

 

WHEREAS, Section 6.03(vii) of the Credit Agreement expressly permits the
Contribution as the Permitted Borrower Transfer, subject to the terms and
conditions set forth therein;

 

WHEREAS, pursuant to Section 6.03(vii) of the Credit Agreement, in connection
with the Contribution, the Successor Borrower is required to expressly assume
all the obligations of the Existing Borrower under the Credit Agreement and the
Loan Documents to which the Existing Borrower is a party, and the Successor
Borrower will succeed to, and be substituted for, and may exercise every right
and power of, the Existing Borrower under the Loan Documents; and

 

WHEREAS, pursuant to Section 6.03(vii)(B) of the Credit Agreement, in connection
with the Contribution, each Loan Party is required to reaffirm all of its
obligations under the Loan Documents to which it is a party.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Defined Terms.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

2.                                      Assumption and Joinder of Agreements and
Obligations.  Effective as of the Effective Date (as defined below), the
Successor Borrower hereby becomes a party to the Credit Agreement, the Pledge
Agreement and each other Loan Document to which the Existing Borrower is a party
and expressly assumes, confirms and agrees to perform and observe all of the 
obligations (including, without limitation, all obligations in respect of the
Loans), covenants, agreements, terms, conditions, duties and liabilities of the
“Borrower” and a “Pledgor” (as applicable) thereunder and with respect thereto,
with the same force and effect as if originally named therein as the “Borrower”
or a “Pledgor” (as applicable).  Without limiting the generality of the
foregoing, the Successor Borrower (i) hereby grants to the Collateral Agent for
the benefit of the Secured Parties a security interest in all Collateral owned
by it to secure the Obligations and (ii) hereby agrees to take all actions
required under the Pledge Agreement to perfect the Liens on the Collateral owned
by the Successor Borrower.  The information set forth in Schedule 2 hereto is
hereby added to the information set forth in the Schedules to the Pledge
Agreement.

 

3.                                      Release of Existing Borrower.  The
Existing Borrower is hereby released from the obligation to pay the principal of
and interest on the Loans and all of the Existing Borrower’s other obligations
and covenants under the Credit Agreement, the Pledge Agreement, and the other
Loan Documents.

 

4.                                      Representations and Warranties.  The
Successor Borrower represents and warrants to each of the Lenders that as of the
Effective Date:

 

(a)              The Successor Borrower is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except, in each case, where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

(b)              This Agreement has been duly authorized by all necessary
corporate or other organizational action by the Successor Borrower.  This
Agreement has been duly executed and delivered by the Successor Borrower.

 

(c)               This Agreement, the Credit Agreement and each other Loan
Document to which it is a party constitutes a legal, valid and binding
obligation of the Successor Borrower, enforceable against the Successor Borrower
in

 

2

--------------------------------------------------------------------------------


 

accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights or remedies
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(d)              After giving effect to the Contribution and this Agreement, to
the extent required pursuant to the terms of the Collateral Documents and the
Credit Agreement, the Collateral owned by the Successor Borrower will be subject
to a Lien in favor of the Collateral Agent.

 

(e)               The Contribution has occurred or will occur substantially
concurrently with the delivery of this Agreement.

 

(f)                The Successor Borrower is in compliance with Section 6.10 of
the Credit Agreement on a pro forma basis after giving effect to the
Contribution and this Agreement.

 

(g)               After giving effect to the Contribution and this Agreement, no
Default or Event of Default has occurred and is continuing.

 

(h)              After giving effect to the Contribution and this Agreement, the
representations and warranties of each Loan Party set forth in the Credit
Agreement and the Pledge Agreement are true and correct in all material respects
(except to the extent that any such representation and warranty is qualified by
materiality or Material Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects) as of the Effective Date,
except to the extent that any such representation and warranty relates to an
earlier date (in which case such representation and warranty shall have been
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of such earlier date.

 

(i)                  After giving effect to the Contribution and this Agreement,
the Successor Borrower is in compliance with Section 6.05 of the Credit
Agreement, having deemed any assets of the Existing Borrower that were not
transferred to the Successor Borrower in the Contribution to be a Restricted
Payment by the Successor Borrower.

 

(j)                 The Contribution complies with the Credit Agreement.

 

5.                                      Effectiveness.  This Agreement shall
become effective on the date (such date, if any, the “Effective Date”) that the
following conditions have been satisfied:

 

3

--------------------------------------------------------------------------------


 

(a)              the Administrative Agent shall have received a counterpart of
this Agreement executed by the Borrower, the Successor Borrower and each of the
other Loan Parties;

 

(b)              the Administrative Agent shall have received a certificate of
the Successor Borrower substantially in the form of Exhibit E to the Credit
Agreement, including all annexes, exhibits and other attachments thereto;

 

(c)               the Administrative Agent shall have received an opinion of
counsel covering such matters, and in a form, substantially the same as
previously provided to the Administrative Agent under Section 4.03(b) to the
extent applicable; and

 

(d)              the Borrower shall have provided any documentation and other
information about the Successor Borrower as shall have been reasonably requested
in writing by any Lender through the Administrative Agent that such Lender shall
have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including Title III of the Act.

 

6.                                      Covenant to Deliver Share Certificates. 
With respect to any stock certificates for which (i) the Existing Borrower is
listed as the record owner and (ii) ownership has been transferred to the
Successor Borrower in the Contribution (the “IAC Share Certificates”), on or
prior to the latest of (a) the date that is 30 days after the date of this
Agreement , (b) solely in the case of the IAC Share Certificates that are stock
certificates of an entity with publicly traded shares, the date that is 30 days
after the return by the Collateral Agent of the IAC Share Certificates that are
stock certificates of such entity with publicly traded shares and (c) such
longer period as the Collateral Agent may agree in its reasonable discretion,
the Successor Borrower will cause the issuance of new share certificates listing
the Successor Borrower as the record owner of the Pledged Stock (as such term is
defined in the Pledge Agreement) represented by such IAC Share Certificates and
deliver such new certificates and executed instruments of transfer or assignment
in blank to the Collateral Agent in exchange for the IAC Share Certificates held
by the Collateral Agent.

 

7.                                      Amendment to Loan Documents.   All
references to the “Borrower” in the Credit Agreement, the Pledge Agreement, the
Subsidiary Guarantee, and any of the other Loan Documents shall be deemed to
refer to the Successor Borrower, and are hereby amended to give effect to the
terms of this Agreement, but only to the extent, necessary to give effect to the
terms of this Agreement.  Except as expressly set forth herein, (i) this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter,

 

4

--------------------------------------------------------------------------------


 

modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of either such agreement or any other Loan Document.  This Agreement shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the Effective Date, all references to the Credit Agreement in any Loan
Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement after
giving effect to this Agreement.

 

8.                                      Reaffirmation of Loan Documents.  Each
Reaffirming Party hereby acknowledges its receipt of a copy of this Agreement
and its review of the terms and conditions hereof and consents to the terms and
conditions of this Agreement and the transactions contemplated hereby.  Each
Reaffirming Party hereby (a) affirms and confirms its guarantees and other
commitments under the Subsidiary Guarantee, as amended hereby, and (b) agrees
that the Subsidiary Guarantee, as amended hereby, is in full force and effect
and shall accrue to the benefit of the Secured Parties to guarantee the
Obligations after giving effect to this Agreement. The Successor Borrower and
each Reaffirming Party hereby (a) affirms and confirms its pledges, grants and
other commitments under the Pledge Agreement, as amended hereby, and (b) agrees
that the Pledge Agreement is in full force and effect after giving effect to
this Agreement and shall accrue to the benefit of the Secured Parties to secure
the Obligations after giving effect to this Agreement. This Agreement is not
intended to constitute a novation of the Credit Agreement or any of the other
Loan Documents as in effect prior to the Effective Date.

 

9.                                      Governing Law; Waiver of Jury Trial;
Jurisdiction; Consent to Service of Process.  This Agreement and any claims,
controversy, dispute or cause of action (whether in contract or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by and construed in accordance with the
law of the State of New York.  The Borrower and each other Loan Party hereby
agrees that this Agreement is a Loan Document governed by Sections 9.10 and 9.11
of the Credit Agreement relating to waiver of jury trial, jurisdiction, consent
to service of process and the other matters covered therein.

 

10.                               Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all of which when taken together shall constitute a single
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or any other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.

 

5

--------------------------------------------------------------------------------


 

11.                               Section Headings.  The section headings in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken into consideration in the interpretation
hereof.

 

12.                               Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

13.                               Successors and Assigns.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

[The Remainder of This Page is Left Intentionally Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first set forth above.

 

 

 

IAC/INTERACTIVECORP

 

 

 

 

 

 

 

By:

/s/ Nick Stoumpas

 

Name:

Nick Stoumpas

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

IAC GROUP, LLC

 

 

 

 

 

 

 

By:

/s/ Nick Stoumpas

 

Name:

Nick Stoumpas

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Joinder and Reaffirmation Agreement]

 

7

--------------------------------------------------------------------------------


 

 

ABOUT, INC.

 

APN, LLC

 

CITYGRID MEDIA, LLC

 

CONSUMERSEARCH, INC.

 

DAILY BURN HOLDINGS, LLC (f/k/a MATCH GROUP, LLC)

 

DICTIONARY.COM, LLC

 

HOMEADVISOR, INC.

 

HTRF VENTURES, LLC

 

IAC APPLICATIONS, LLC

 

IAC FALCON HOLDINGS, LLC

 

IAC PUBLISHING, LLC

 

IAC SEARCH & MEDIA BRANDS, INC.

 

IAC SEARCH & MEDIA, INC.

 

IAC SEARCH, LLC

 

INTERACTIVECORP FILMS, LLC

 

INVESTOPEDIA LLC

 

MINDSPARK INTERACTIVE NETWORK, INC.

 

 

 

 

 

 

 

By:

/s/ Nick Stoumpas

 

 

Name:

Nick Stoumpas

 

 

Title:

Authorized Person

 

[Signature Page to Joinder and Reaffirmation Agreement]

 

8

--------------------------------------------------------------------------------


 

 

Acknowledged and Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Davide Migliarde

 

 

Name:

Davide Migliarde

 

 

Title:

Vice President

 

[Signature Page to Joinder and Reaffirmation Agreement]

 

9

--------------------------------------------------------------------------------


 

Schedule 1

 

[On file with the Administrative Agent]

 

--------------------------------------------------------------------------------


 

Schedule 2

 

[On file with the Administrative Agent]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Contribution and Assignment and Assumption Agreement

 

[See attached.]

 

--------------------------------------------------------------------------------


 

CONTRIBUTION AND ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This CONTRIBUTION AND ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is
made as of October 2, 2017, by and between IAC/InterActiveCorp, a Delaware
corporation (“Contributor”) and IAC Group, LLC, a Delaware limited liability
company (the “Company”).

 

WHEREAS, Contributor is the owner of all of the issued and outstanding
membership interests of the Company;

 

WHEREAS, Contributor is the owner of (i) the capital stock, units or other
equity interests, as applicable, in its direct subsidiaries, as set forth and
described on Schedule A hereto and (ii) intercompany receivables from certain
direct and indirect subsidiaries, and the related intercompany notes, as set
forth and described on Schedule B hereto (collectively, the “Contributed
Assets”);

 

WHEREAS, Contributor is the obligor on certain intercompany payables owed to
certain direct and indirect subsidiaries, and the related intercompany notes, as
set forth and described on Schedule B hereto (collectively, the “Assigned
Liabilities”);

 

WHEREAS, Contributor and the Company desire to enter into this Agreement
pursuant to which Contributor shall contribute to the Company the Contributed
Assets and assign to the Company the Assigned Liabilities; and

 

WHEREAS, the Company wishes to accept such contribution and to assume the
Assigned Liabilities.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

1.                                      Contribution and Assignment.  
Contributor hereby contributes and assigns to the Company, effective as of the
Effective Time (as defined below), all of Contributor’s right, title, and
interest in and to the Contributed Assets (the “Contribution”) and Contributor
hereby assigns to the Company all Assigned Liabilities (the “Assignment”).  As a
result of the Contribution, (i) each intercompany note that is a Contributed
Asset shall, from and after the effective date, be payable to the Company, and
each such note shall be deemed to be a note between the Company and the
applicable subsidiary to which the receivable relates and (ii) each intercompany
note that is an Assigned Liability shall, from and after the effective date, be
payable by the Company, and each such note shall be deemed to be a note between
the Company and the applicable subsidiary to which the payable relates. 
Notwithstanding foregoing, the shares of capital stock of the Bermuda entity
identified on Schedule A shall only become effective following receipt of
consent of the Bermuda Monetary Authority, and Contributor will promptly make
the required filing seeking such consent.

 

2.                                      Acceptance and Assumption by the
Company.  The Company acknowledges and accepts the Contribution and the
Assignment and the receipt of the Contributed Assets and Assigned Liabilities
from Contributor, effective as of the Effective Time, and will record the
Contribution and the Assignment on the books and records of the Company. The
Company

 

--------------------------------------------------------------------------------


 

hereby assumes, accepts liability for, and agrees to pay, perform and discharge
as they become due, effective as of the Effective Time, all of the liabilities
of the Contributor relating to the Contributed Assets and all Assigned
Liabilities.

 

3.                                      Further Actions.  Each of the parties
hereto shall from time to time execute and deliver all such further documents
and do all acts and things as any other party may reasonably require to
effectively carry out or better evidence or perfect the full intent and meaning
of this Agreement.

 

4.                                      Effective Time.  The transactions
contemplated hereby shall be effective immediately following the satisfaction
and discharge of that certain Indenture, dated as of November 15, 2013, by and
among the Contributor, as issuer, the guarantors named therein and Computershare
Trust Company, N.A., as trustee, relating to the Contributor’s 4.875% Senior
Notes due 2018 (the “Effective Time”), subject to the second sentence of
Section 1 above.

 

5.                                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to the principles of conflicts of law thereof that would apply
the laws of another jurisdiction.

 

6.                                      Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of which together shall constitute one instrument.

 

[The signature page follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this instrument as of the
day and year first above written.

 

 

IAC/InterActiveCorp

 

 

 

 

 

By:

/s/ Gregg Winiarski

 

 

Name:

Gregg Winiarski

 

 

Title:

EVP, General Counsel and Secretary

 

 

 

 

 

IAC Group, LLC

 

 

 

 

 

By:

/s/ Joanne Hawkins

 

 

Name:

Joanne Hawkins

 

 

Title:

Sr. Vice President, Deputy General Counsel and

 

 

Assistant Secretary

 

[Signature page to Contribution Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

[On file with the Administrative Agent]

 

4

--------------------------------------------------------------------------------


 

Schedule B

 

 

[On file with the Administrative Agent]

 

5

--------------------------------------------------------------------------------